ORDER
PER CURIAM.
Dorian Alexander (Defendant) appeals the trial court’s judgment entered after a jury convicted him of eight counts of first-degree robbery, one count of second-degree robbery, and eight counts of armed criminal action. Defendant claims the trial court erred by admitting testimony and evidence regarding a co-defendant’s guilty plea. He also claims, in the alternative, that the trial court erred by prohibiting him from eliciting details about the co-defendant’s sentence during cross-examination. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).